1

2                                UNITED STATES DISTRICT COURT

3                                       DISTRICT OF NEVADA

4                                                   ***

5     JOSEPH ANORUO,                                  Case No. 2:18-cv-00105-MMD-NJK

6                                      Plaintiff,                        ORDER
             v.
7
      VALLEY HEALTH SYSTEM, LLC d/b/a
8     SUMMERLIN HOSPITAL AND MEDICAL
      CENTER,
9
                                    Defendant.
10

11   I.     SUMMARY

12          This is an employment discrimination action brought by Joseph Anoruo, a pro se

13   plaintiff, against his alleged former employer, Defendant Valley Health System, LLC d/b/a

14   Summerlin Hospital and Medical Center. Before the Court is Plaintiff’s motion for relief

15   under Federal Rule of Civil Procedure 60(b) (“Motion”). (ECF No. 88.) The Court has

16   reviewed Defendant’s response (ECF No. 89) and Plaintiff’s reply (ECF No. 90). For the

17   following reasons, the Court denies Plaintiff’s Motion.

18   II.    BACKGROUND

19          Plaintiff filed a complaint in Nevada’s Eighth Judicial District Court against

20   Defendant asserting claims for breach of contract, breach of the implied covenant of good

21   faith and fair dealing, and wrongful termination. (ECF No. 3 at 2.) The state court dismissed

22   these claims without prejudice, and Plaintiff filed a First Amended Complaint (“FAC”)

23   asserting additional claims under Title VII, 42 U.S.C. § 2000e, et seq.; the Family and

24   Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq.; and 42 U.S.C. § 1983. (Id.; ECF

25   No. 1-2.) Defendant removed to this Court based on federal question jurisdiction. (ECF

26   No. 1 at 1-2.) The Court then dismissed Plaintiff’s claims for national origin discrimination

27   in violation of Title VII, discrimination and retaliation in violation of the FMLA, and violation

28   of the Fourteenth Amendment and remanded the case. (ECF No. 74 at 8.) Plaintiff filed a
1    motion for reconsideration (ECF No. 83), which the Court denied (ECF No. 86 at 8).

2    Plaintiff once again seeks reconsideration.

3    III.   LEGAL STANDARD

4           A motion to reconsider must set forth “some valid reason why the court should

5    reconsider its prior decision” and set “forth facts or law of a strongly convincing nature to

6    persuade the court to reverse its prior decision.” Frasure v. United States, 256 F. Supp.

7    2d 1180, 1183 (D. Nev. 2003). Reconsideration is appropriate if this Court “(1) is presented

8    with newly discovered evidence, (2) committed clear error or the initial decision was

9    manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No.

10   1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “A motion for reconsideration is not

11   an avenue to re-litigate the same issues and arguments upon which the court already has

12   ruled.” Brown v. Kinross Gold, U.S.A., 378 F. Supp. 2d 1280, 1288 (D. Nev. 2005).

13   IV.    DISCUSSION

14          The Court denied Plaintiff’s earlier motion for reconsideration. (See ECF Nos. 83,

15   86.) Thus, the claims Plaintiff advanced that gave rise to federal question jurisdiction

16   remain dismissed with prejudice. (See ECF No. 74 at 8.) The Court did not resolve

17   Plaintiff’s state law claims—the Court remanded them to Nevada’s Eighth Judicial District

18   Court. (Id.) It is up to that court to decide how to address Plaintiff’s state law claims. To

19   the extent Plaintiff disagrees with rulings in the state court, his remedy is to seek relief

20   through the state courts. Plaintiff’s motion constitutes a clear attempt “to re-litigate the

21   same issues and arguments upon which the court already has ruled.” Brown, 378 F. Supp.

22   2d at 1288. Accordingly, the Court will deny Plaintiff’s Motion.

23   V.     CONCLUSION

24          The Court notes that the parties made several arguments and cited to several cases

25   not discussed above. The Court has reviewed these arguments and cases and determines

26   that they do not warrant discussion as they do not affect the outcome of the Motion.

27   ///

28   ///


                                                   2
1    It is therefore ordered that Plaintiff’s Motion (ECF No. 88) is denied.

2    DATED THIS 22nd day of April 2019.

3

4                                               MIRANDA M. DU
                                                UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28


                                            3
